IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 54 EM 2020
                                                :
                                                :
                 v.                             :
                                                :
                                                :
 MALIK HOWIE                                    :
                                                :
                                                :
 PETITION OF: GEORGE S. YACOUBIAN,              :
 JR., ESQ.                                      :

                                       ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2020, in consideration of the Motion to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for it to determine whether counsel should be permitted to withdraw,

as well as any related questions, including whether to appoint Malik Howie new counsel

or to permit him to proceed pro se.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to notify this Court promptly of its

determination.